Citation Nr: 1145197	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus Maine, which denied the benefit sought on appeal.  

The file has since been transferred to the RO in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides, to include Agent Orange. 

2.  The Veteran's medical records reflect a diagnosis of hairy cell leukemia, a disability among those recognized by VA as medically associated with Agent Orange exposure. 


CONCLUSION OF LAW

The criteria for service connection for hairy cell leukemia are met. 38 U.S.C.A. §§ 5019a), 1101, 1110, 1113, 116m, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has granted the claim for service connection.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Analysis 

The Veteran neither alleges nor does the evidence show that he had hairy cell leukemia that began during active service or developed within one year of his service.  Rather, he alleges entitlement to service connection for this disease as presumptive to Agent Orange exposure in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 . Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a)(6)(iii) . 

Certain diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d)  are also satisfied. 38 U.S.C.A. §§ 501(a) , 1116; 38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e)  to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202 -53216 (August 31, 2010). 

The amended regulation defines B-cell leukemias as including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia. Id.  A Veterans Benefits Administration (VBA) training letter notes that there are 14 kinds of lymphomas involving B-cells that are covered by the new regulation, including lymphomatoid granulomatosis.  See Training Letter 10-04, June 14, 2010 (revised Feb. 10, 2011). 

In this case, the record reflects that the Veteran served in Vietnam for a few weeks from August 29, 1969 to September 7, 1969.  He was evacuated out due to a knee injury that ultimately resulted in his being disabled from further service.  As such, the Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides in service, to include Agent Orange. 

Moreover, the medical evidence of record reflects that while the Veteran was undergoing preoperative workup for prostate cancer in January 2006, he was found to be pancytopenic.  He underwent further workup, including bone marrow biopsy in early February 2006, which revealed findings consistent with hairy cell leukemia (HCL).  Such findings were hypercellular marrow with effacement of normal marrow architecture by atypical mononuclear cells.  Bone marrow revealed the following cluster of differentiation (CD) markers: CD 20 +, bcl-2+, DBA 44+ and CD 25+.  On February 27, 2006, he was seen for chemotherapy of 2-chlorodeoxydenosine (2-cda) infusion for HCL.  He was described as having newly diagnosed HCL the following day.  

A March 2007 VA examination for genitourinary disorders focused primarily on his residuals from his prostate surgery, but noted that he had leukemia which is under control.  

A June 2007 letter from the Veteran's VA oncologist noted that the Veteran's diagnosis of HCL is in reality considered to be a non-Hodgkin's lymphoma and is classified by the World Health Organization as one of the B-cell lymphomas.  The oncologist stated that his HCL should be service connected because of Agent Orange exposure.  

Given that the Veteran has been diagnosed with HCL which is now considered as a presumptive disease, service connection is warranted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d).  


ORDER

Service connection for hairy cell leukemia is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


